Citation Nr: 1747829	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  14-24 323A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to the Veteran's service-connected left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and C.L.


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from June 1958 to May 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran and his son, C.L., appeared and testified before the undersigned Veterans Law Judge at a hearing conducted in March 2017.  A transcript of the hearing has been associated with the Veteran's claims file.

This matter was previously before the Board in July 2017.  At that time, the Board remanded the issue of entitlement to service connection for a right knee disability to obtain a medical opinion that addressed the possibility of whether the Veteran's right knee disability was directly caused by his active duty service or whether it was caused by or aggravated by his service-connected disabilities, to include his service-connected left knee disability.  The Agency of Original Jurisdiction (AOJ) secured an addendum opinion in July 2017.  Unfortunately, an additional remand is necessary in this matter to obtain another medical examination, as discussed below.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's claim of entitlement of service connection for a right knee disability.

As noted in the Board's July 2017 remand, VA has a statutory duty to assist that may include providing a claimant with a medical examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Once VA undertakes the effort to afford a claimant with an examination, VA must ensure that this examination is adequate.  Id.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be fully informed.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  If an examination report is inadequate or fails to contain sufficient detail, the Board is required to return the report.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001).

The Board also notes that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  If a medical opinion does not clearly address the relevant facts and medical science, the Board "is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl, 21 Vet. App. at 124 (Citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).

As indicated above, the AOJ obtained an addendum opinion from a physician who specialized in occupational medicine in July 2017.  That clinician was provided the Veteran's claims file, including the Board's July 2017 remand directives, and was asked to provide an opinion regarding whether or not it was at least as likely as not that the Veteran's right knee disability originated in service or was etiologically related to service, was caused by or is etiologically related his service-connected left knee disability, or was aggravated by his service-connected left knee disability.  The clinician was also asked to specifically comment on numerous medical treatises submitted by the Veteran that suggested some support for the contention that a diagnosis of arthritis in one joint can lead to the development of arthritis in the contralateral joint.

In response, the physician who completed the July 2017 addendum opinion indicated that there was no evidence that the Veteran's right knee was injured in the Veteran's service treatment records and, accordingly, it was less likely than not that the Veteran's right knee disability was directly caused by or originated in the Veteran's active duty service.  This clinician also felt that it was less likely than not that the Veteran's service-connected left knee disability either caused or aggravated his right knee disability.  In support of this opinion, the VA physician reported that there was no evidence in the medical literature, consensus in the medical community, or evidence in the Veteran's particular case that supported a causal or aggravation relationship between the Veteran's left and right knee disabilities.  He also indicated that he had reviewed the National Institute of Health (NIH) literature submitted by the Veteran.  Ultimately, he indicated that the consensus among experts was that a causal or aggravating relationship between the left and right knee arthritis was possible, but that the preponderance of evidence showed "no cause/aggravation by this."  

The Veteran's representative submitted a written brief presentation in October 2017 in which the representative challenged the adequacy of the July 2017 addendum opinion.  The representative contended that this opinion was "vague and conclusory in nature."  Citing Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007), the representative also noted that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against other evidence in the record.  

The Board ultimately agrees that the July 2017 addendum opinion lacks sufficient support in its rationale for the conclusion that the Veteran's left knee disability neither caused nor aggravated the Veteran's right knee disability.  Although the opinion does indicate that the examiner considered the medical treatise evidence submitted by the Veteran, it includes what appears to be a bare conclusion that there is no evidence in this case supporting a "cause/aggravation" relationship between the two disabilities with no discussion of the particular medical facts or treatise evidence that would be applicable in this case.  The opinion and rationale do not contain any explanatory factors such as the particular clinical findings relating to the Veteran's right knee that would suggest it was less likely that the arthritis in this joint had not been caused or aggravated by the Veteran's service-connected left knee disability.  As such, the Board does not find that the July 2017 addendum opinion is adequate and the claim must be returned to the AOJ for an additional examination and medical opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a medical examination with an appropriate medical professional other than the clinician who completed the May 2011 VA medical examination or the physician who provided the July 2017 addendum opinion.  By "appropriate medical professional," the Board refers to any medical professional with sufficient medical experience or training to provide a competent opinion regarding the etiology of the Veteran's right knee disability.  The complete claims file, to include this remand, should be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted.  The examiner is asked to provide an opinion on the following questions and should provide a complete rationale for each opinion:

a)  Is it as least as likely as not (50 percent probability or greater) that the Veteran's right knee disability originated in or is otherwise etiologically related to the Veteran's active duty service?

b)  Is it as least as likely as not (50 percent probability or greater) that the Veteran's right knee disability was caused by or is otherwise etiologically related to the Veteran's service-connected left knee disability?  In answering this question, the examiner is asked to comment on the March 2017 opinion from the Veteran's treating VA physician indicating that the conditions are related in addition to the medical treatise evidence submitted by the Veteran in March 2017.  The examiner is asked to specifically point to the particular pieces of evidence in the record, treatment notes, or medical treatises that support the ultimate opinion and should address the Veteran's contentions that the service-connected left knee disability caused an altered gait that ultimately led to the development of the right knee disability.

c)  Is it as least as likely as not (50 percent probability or greater) that the Veteran's right knee disability was aggravated by (worsened in severity beyond the natural progression of the disease) by any of the Veteran's service-connected disabilities, to include his service-connected left knee disability?  As was the case in question b, in answering this question, the examiner is asked to comment on the March 2017 opinion from the Veteran's treating VA clinician indicating that the conditions are related in addition to the medical treatise evidence submitted by the Veteran in March 2017.  The examiner is asked to specifically point to the particular pieces of evidence in the record, treatment notes, or medical treatises that support the ultimate opinion.  If the examiner is unable to give an opinion, the examiner is asked to explain why such an opinion is not possible (e.g. it is beyond the scope of medical knowledge).

2.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow them an appropriate amount of time to respond before returning the case to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




